07'9Gir'L                                                   06/15/2021


          IN THE SUPREME COURT OF THE STATE OF MONTANA                                  Case Number: PR 06-0422


                                       PR 06-0422                                FILED
                                                                                  JUN 1 5 2021
IN RE PETITION OF KATHLEEN L.
                                                                    ORDE                Greenwood
SMITHGALL                                                                     Clerk of Supreme Court
                                                                                 State of Montana



      Kathleen L. Smithgall has petitioned for 1) leave to file a late application to sit for
the July 2021 Montana Bar Examination, 2) waiver of the three-year test requirement for
the Multistate Professional Responsibility Examination (MPRE), and 3) for temporary
admission pending her taking ofthe bar exam.
       Smithgall is seeking to work as an Assistant Solicitor General in the office of the
Montana Attorney General, and is currently working as a law clerk to the Solicitor General.
Smithgall received an offer of employment in that office after the registration deadline for
the July 2021 administration of the Montana Bar Exam. Previously, Smithgall petitioned
for either waiver of the bar admission requirement that an applicant shall have passed the
UBE within three years for purposes of admission upon transfer, or granting of temporary
or provisional admission pending completion of the process of admission upon motion.
Under the Rules of Admission, the Court was unable to grant either request, and denied the
petition. See In re Petition ofKathleen L. Smithgall, Order, May 25, 2021.
       This petition establishes good cause for subniission of a late application to sit for
the July 2021 exam. However, it is the Court's understanding, informally confirmed by
the State Bar, that it is now too late for an applicant to complete the administrative
prerequisites to qualify for the July 2021 testing. Ifthat is correct, Smithgall would not be
able to qualify to take the exam until the administration in February 2022.
       We have granted temporary or provisional admission to qualified applicants
pending their passage ofthe bar exam. As we explained in Petition ofGosch,"Nemporary
admission until sitting for the bar exam may be appropriate in circumstances where a
candidate does not qualify for admission on motion or for transfer of a UBE score."
Petition of Gosch, 07-0303, March 7, 2016. As Smithgall notes, we granted temporary
admission to the previous Solicitor pending his passage of the bar exam. In the Matter of
the Temporary Admission to Practice ofDale Schowengerdt,07-00303, October 29, 2014.
David M.S. Dewhirst, Solicitor General, has submitted an affidavit in which he states that
granting temporary admission to Smithgall would advance the interests of the State, and
that he would supervise Smithgall's work pending permanent admission. As explained
above, it is possible that Smithgall will not be able to sit for the bar exam until February
2022, and thus would require temporary admission until then. While this is a significant
amount oftime, Smithgall is in the unique position, explained in our previous order, ofnot
being able to qualify under the Rules for admission either by score transfer or upon motion
until December of 2022. Smithgall has established good cause for temporary admission
until taking the bar exam, whether in July 2021 or in February 2022.
       Lastly, Smithgall requests waiver of the three-year test requirement for the
Multistate Professional Responsibility Examination (MPRE). By rule, applicants for
admission upon examination must provide evidence of the requisite score on an MPRE
taken within three years of sitting for the Montana bar exam. Rule VII.A.3, Rules of
Admission. According to the petition, Smithgall passed the MPRE in 2016, has practiced
since December 2017, and "at no time has Petitioner faced any disciplinary or ethical
issues." Smithgall has established good cause for waiver. Therefore,
       IT IS ORDERED that the Petitioner's request for leave to submit a late application
to take the Montana Bar Examination in July 2021 is GRANTED. However, taking the
exarn at that administration is subject to the timely cornpletion of all exam prerequisites.
       IT IS FURTHER ORDERED that the request for waiver of the three-year test
requirement for submission of a prior UBE score in conjunction with Petitioner's
admission by examination is GRANTED.
       IT IS FURTHER ORDERED that the request for temporary admission to the State
Bar of Montana pending Petitioner's taking ofthe bar exarn in July 2021 or February 2022
is GRANTED. The Clerk ofthis Court will adrninister the usual oath and issue a temporary
certificate granting Petitioner permission to practice law. This admission applies only

                                              2
while Petitioner is employed with the Office of the Attorney General, which shall notify
the Court if Petitioner ceases to be employed by that office.
       The Clerk is directed to provide copies of this order to Petitioner and to the State
Bar of Montana.
       DATED this )5 -Jay of June, 2021.




                                                                Chicf Justice

                                                                       A‘31p




                                                     L....
                                                        4  045
                                                            /1 4e0.4



                                                      /94              .041414....
                                                                   Justices




                                             3